Citation Nr: 0907086	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  Service records show that the Veteran was 
awarded a Vietnam Service Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for hypertension disease 
on a direct basis and as secondary to diabetes mellitus.

The matter has been remanded for further development in 
August 2007.  

The Board notes that in October 2004 and May 2005, the 
Veteran requested a hearing before the Board.  However, the 
Veteran subsequently withdrew his request in February 2006.   


FINDING OF FACT

Hypertension was detected many years after service and the 
probative evidence of record establishes that the 
hypertension is not related to service or a service-connected 
disability and is not aggravated by a service-connected 
disability.      


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and may not be so presumed, and it is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if hypertension became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994) , the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result." 

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations." 
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Because the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the veteran's appeal, the question arises as 
to which set of regulations applies.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the Veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  In any event, the evidence does 
not demonstrate aggravation under either version of 38 C.F.R. 
§ 3.310.

The Veteran contends that his hypertension is due to the 
service-connected diabetes mellitus.  Service connection for 
diabetes mellitus type 2 was established in April 2004 and a 
20 percent rating was assigned from October 16, 2002.  The 
competent medical evidence of record establishes that the 
Veteran currently has hypertension.  The January 2004 VA 
Compensation and Pension Examination indicates that the 
Veteran has hypertension which was diagnosed in 1996.    

The Veteran asserts that the service-connected diabetes 
mellitus caused the hypertension.  The Board notes that there 
is no evidence, and the Veteran does not contend, that the 
hypertension was incurred in or is related to service.  But 
see Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) 
(requiring the VA to investigate all possible in-service 
causes of a veteran's current disability, including those 
unknown to the veteran).  Nonetheless, service treatment 
records show that upon examination in November 1970, 
examination of the heart and vascular system was normal.  The 
Veteran's blood pressure reading was 132/60.  The Veteran 
denied having pain or pressure in his chest, palpitation or a 
pounding heart.  There is no evidence of a diagnosis of 
hypertension, within one year of service separation, so 
service connection on a presumptive basis is not warranted.  

The first evidence of hypertension was in the mid 1990's, 
over twenty years after separation from service.  Private 
medical records show that the Veteran had uncontrolled 
hypertension.  He was not on medication.  An August 1998 
private treatment record indicates that the hypertension was 
controlled on medication.  As noted, the evidence fails to 
show that the Veteran's hypertension had its onset in, 
manifested to a compensable degree within a year of, or is in 
any way related to, service.

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current hypertension is proximately due to or the result 
of the service-connected diabetes mellitus or that the 
hypertension is aggravated by the service-connected diabetes 
mellitus.  If the preponderance of the evidence shows 
otherwise, the Veteran's claim must be denied.  

The evidence in support of the Veteran's claim essentially 
consists of statements by Drs. M.M. and S.G., and treatise 
articles.  In an August 2004 statement, Dr. M.M. stated that 
it was well-documented in medical literature that there is an 
intimate association between Type II diabetes mellitus, 
especially Type II diabetes mellitus associated with modest 
obesity and the onset of hypertension.  Dr. M.M. stated that 
there was an intimate association between the hypertension 
and diabetes mellitus and a cause and effect.  In a February 
2006 statement, Dr. S.G. stated that the Veteran was 
currently being treated for non-insulin dependent diabetes 
mellitus, hypertension, and hyperlipidemia.  Dr. S.G. stated 
that he could not give the cause for any one of those 
disorders, however, it was clear they are each affected by 
the other.  Dr. S.G. stated that it was well supported in the 
literature that each of these may have [a] contributing 
factor on the other.    

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board does not question Drs. M.M. and S.G.'s skill or 
expertise as physicians.  However, the Board finds the 
medical opinions to have limited probative value because the 
opinions are too general.  The doctors do not actually state 
that the diabetes mellitus caused the hypertension.  As noted 
above, Dr. S.G. noted that he could not give an opinion as to 
the cause for the hypertension.  Both doctors indicate that 
the two disorders are related, associated or may contribute 
to each other.  However, the doctors do not actually state 
that the diabetes mellitus aggravates or worsened the 
hypertension.  Thus, these opinions are too general.  The 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran and his representative also submitted treatise 
information entitled Diabetes & Cardiovascular Disease Review 
from the American Diabetes Association.  This article 
essentially indicates that persons with diabetes mellitus are 
more likely to have hypertension and have an increased risk 
for heart disease.  The article discusses treating 
hypertension in patients with diabetes mellitus.   

The Court has indicated that medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
treatise evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 
12 Vet. App. 222, 227 (1999) 

In the present case, the article does not provide a nexus 
between the diabetes mellitus and the Veteran's hypertension.  
The articles provide generic information about the treatment 
of hypertension in patients with diabetes mellitus and the 
increased risk that patients with diabetes mellitus have for 
heart disease.  The article does not establish that diabetes 
mellitus actually causes or aggravates hypertension.  More 
importantly, the article does not establish that in the 
Veteran's case, the diabetes mellitus caused or aggravated 
the Veteran's hypertension.  Thus, the Board finds that this 
information is not competent evidence that the diabetes 
mellitus caused or aggravated the hypertension.   

On the other hand, the medical evidence against the Veteran's 
claim consists of the VA medical opinions dated in January 
2004 and September 2008.   The January 2004 VA examination 
report indicates that the hypertension was diagnosed in about 
1996 after the Veteran had complaints of headaches and 
dizziness.  The examiner stated that the Veteran had an 
elevated systolic and diastolic blood pressure and he took an 
antihypertensive.  The VA examiner stated that hypertension 
was not caused by diabetes mellitus but can increase the risk 
of complications of the disease.  The examiner noted that the 
higher the systolic blood pressure, the greater the risk of 
complications related to the diabetes mellitus including 
myocardial infarction, sudden death, angina, stroke, renal 
failure, lower extremity amputation, death from peripheral 
vascular disease, and vitreous hemorrhage.       

The September 2008 VA examination report indicates that the 
examiner was asked to provide a medical opinion as to whether 
the diabetes mellitus aggravates the hypertension.  The 
examiner reviewed the claims folder and noted that the 
Veteran was started on hypertension medication after he was 
started on diabetes medication.  The examiner stated that he 
found no evidence of deleterious effects due to the 
nonservice-connected hypertension and no sustained increase 
in hypertension severity or accelerated hypertension in the 
VA medical records since 2004.  The examiner opined that it 
was less likely than not that the hypertension was aggravated 
by the diabetes mellitus.  The examiner stated that there is 
no recorded manifestation of accelerated arterial 
hypertension.  The examiner stated that the hypertension and 
diabetes mellitus are each independently at least as likely 
as not caused or the result of metabolic syndrome and insulin 
resistance. The examiner stated that these opinions are not 
contradictory.  He noted that the metabolic syndrome is an 
inflammatory, hypercoagulable state associated with excess 
peritoneal and hepatic fat, dyslipidemia with high 
triglycerides and low HDL cholesterol, hypertension, impaired 
fasting glucose, and insulin resistance.  The examiner stated 
that the reasonable medical evidence suggests that one path 
to arterial hypertension begins with a proper genetic defect 
combined usually with a lifestyle of inactivity and excess 
caloric intake, increased visceral fat and insulin 
resistance.  The examiner stated that insulin resistance can 
cause or result in arterial hypertension due to 
hyperinsulinemia.  The examiner stated that insulin 
resistance is the underlying pathophysiological defect 
causing type II diabetes and therefore, since under these 
conditions, arterial hypertension and diabetes mellitus could 
be caused by or the result of a disorder common to both, one 
cannot cause or be the result of the other.  The examiner 
noted that the medical evidence showed that the Veteran has 
insulin resistance and that insulin resistance is also 
associated with increased concentrations of sodium and 
calcium in vascular smooth muscle cells, resulting in 
vascular smooth muscle tone, increased peripheral vascular 
disease and hypertension.      

The Board finds that the VA opinions are highly probative 
because the opinions were based upon physical examination of 
the Veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiners provided the 
reasons and basis for the medical opinion and pointed to the 
evidence which supported the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Specifically, in the 
September 2008 VA examination report, the VA examiner, a 
specialist in internal medicine, discussed the relationship 
between the diabetes mellitus and hypertension in detail.  
The examiner discussed how each disease was caused by a 
common etiology and cited to the medical research which 
supported his rationale.  He further cited the medical 
evidence of record which showed that the hypertension had not 
increased in severity since January 2004.  In short, the 
probative medical evidence of record establishes that the 
Veteran's service-connected diabetes mellitus did not cause 
or aggravate his hypertension.   

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for hypertension on a direct basis or as 
secondary to service-connected diabetes mellitus, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
The claim is denied.



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the Veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in October 2003 and August 2007.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection on a 
direct or secondary basis.  The letters also notified the 
Veteran as to what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Notice regarding Dingess was sent in August 
2007.  The Veteran's claim was readjudicated in a 
supplemental statement of the case dated August 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The record 
establishes that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  VA 
obtained the Veteran's service treatment records.  Private 
medical records from Dr. M.M., M.M.C. and S.M.R.H. are 
associated with the file.  There is no identified relevant 
evidence that has not been obtained.

Assistance to the Veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Veteran has received VA examinations in January 2004 and 
September 2008.  Medical opinions as to the etiology and date 
of onset of the hypertension and whether the hypertension was 
aggravated by the diabetes mellitus were obtained.   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


